Citation Nr: 1541444	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-05 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee 


THE ISSUES


1.  Entitlement to payment or reimbursement for medical services provided by Camden General Hospital on March 29, 2010.

2.  Entitlement to payment or reimbursement for medical services provided by Camden General Hospital from May 3 to May 4, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1986 to November 1993. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a determination of the Department of Veterans Affairs (VA) Medical Center in Murfreesboro, Tennessee.  


FINDINGS OF FACT

1. The Veteran was treated on March 29, 2010 at the Camden General Hospital in Jackson, Tennessee for right shoulder pain. 
 
2.  Prior authorization from VA was not granted for the private treatment received on March 29, 2010.  
 
3.  A prudent layperson would not believe the symptoms the Veteran experienced on March 29, 2010 were emergent in nature.

4.  The Veteran was treated from May 3 to May 4, 2010 at the Camden General Hospital in Jackson, Tennessee for vomiting.  
 
5.  Prior authorization from VA was not granted for the private treatment received from May 3 to May 4, 2010.  
 
6.  A prudent layperson would not believe the symptoms the Veteran experienced from May 3 to May 4, 2010 were emergent in nature.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Camden General Hospital on March 29, 2010 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 17.53, 17.120, 17.121, 17.1000-1008 (2014).

2.  The criteria for entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Camden General Hospital from May 3 to May 4, 2010 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107(b); 38 C.F.R. §§ 3.102, 17.53, 17.120, 17.121, 17.1000-1008.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the issues are governed by the provisions of Chapter 17 of Title 38 of the United States Code.  As such, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

The Veteran appeals the denial of reimbursement or payment of the costs associated with medical care received at Camden General Hospital on March 29, 2010 and from May 3 to May 4, 2010.

Federal statutes and VA regulations offer several avenues by which a veteran can claim payment or reimbursement for emergency medical expenses incurred at non-VA medical facilities.  The Veteran does not argue, and the record does not show, that prior authorization was received from any VA health care facility to seek services at Camden General Hospital on either March 29, 2010, or from May 3 to 4, 2010.  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703 (West 2014) and 38 C.F.R. §§ 17.52 , 17.53, and 17.54 (2015) for contracted medical services at a non-VA facility.

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 .

Under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where: 

(a) For Veterans with service connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also, Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of the amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110 , which revised 38 U.S.C. §§ 1725  and 1728.  The amendments include, but are not limited to, making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.

In this regard, at the time of each private treatment session the appellant was service connected for diabetes mellitus, a mood disorder, right and left upper extremity peripheral neuropathy, right and left lower extremity peripheral neuropathy, hypertension, and for erectile dysfunction.  The Veteran has been in receipt of a total disability evaluation based on individual unemployability due to service connected disorders since January 2002.  

Looking then at the appellant's eligibility under 38 U.S.C.A. § 1728, the Board finds that the preponderance of the evidence is against entitlement to benefits under this statute.  To that end, the Veteran claims that on March 29, 2010 he woke up in terrible pain in his right shoulder.  He rated the pain a 9 on a scale of 1 to 10.  He claimed the Nashville VA facility was two hours away and that he could not make the two hour trip by himself.  According to the Veteran, Camden General Hospital was his only option.  

Camden General Hospital records show that on March 29, 2010 the Veteran presented to the hospital with complaints of shoulder pain.  He reported that awakened to pain the day before in the morning.  Right shoulder pain was diagnosed.  MRI results revealed no acute fracture/dislocation or bony abnormality of the right shoulder.  There were, however, degenerative changes of the acromioclavicular joint.  The cervical spine was within normal limits.
 
In July 2010, a VA examiner found that Veteran was not eligible for reimbursement of the emergency medical services rendered on March 29, 2010 under 38 U.S.C.S. §§ 1728.  First the appellant was not, and is not service connected for a right shoulder disorder.  Second, the examiner found that department or Federal facilities were feasibly available and that an attempt to use them beforehand would not have been unreasonable.  Third, the care and services rendered by Camden General were not such in nature that a prudent layperson reasonably expected that delay would be hazardous to life or health.  She opined that the treatment procured by the Veteran through the private source was in preference to available government facilities.  

Furthermore, in January 2011 a reviewing VA clinician found that the care and services provided on March 29, 2010 to the Veteran were not rendered in a medical emergency of such nature that delay would have been hazardous to life and death.   She noted that the Veteran had shoulder pain.  The VA clinician further found that VA and other Federal facilities were feasibly available and that the treatment procured by the Veteran through the non-VA source was in preference.  She found that the claim did not meet the criteria for approval of unauthorized claim.  

The Board concurs with the finding of the July 2010 and January 2011 reviewers.  As noted the appellant was not, and he is not service connected for a right shoulder disorder.  Second, there is no evidence that the appellant presented at Camden General with an emergency.  That is, there is no evidence that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  Finally, the Board notes that within 55 miles of the appellant's home are three VA clinics, one being in Dover, another being in Jackson, and a third being in Clarksville.  Hence, because all of the requirements of 38 U.S.C.A. § 1728 are not met, the claim cannot be granted.

Reimbursement for unauthorized medical expenses may also be claimed pursuant to 38 U.S.C.A. § 1725  and 38 C.F.R. §§ 17.1000-100 8.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, the provisions of which became effective on May 29, 2000.  To be eligible for reimbursement under this authority, a veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728  for the emergency treatment provided. 38 U.S.C.A. § 1725 ; 38 C.F.R. § 17.1002 .

Given the above finding, however, that the appellant's care on March 29, 2010 was not for a medical emergency, and given that all of the provisions under 38 U.S.C.A. § 1725 must be met to grant the benefit sought, the Veteran is not entitled to reimbursement under this statute.  

The Veteran also claims that during the weekend of May 3, 2010 he was in pain and had not been able to eat for a while.  According to the appellant, he did not have access to a VA hospital that weekend because of flooding in the area and travel distance.  (The National Weather Service verifies the appellant's report of flooding in the Camden area with Camden receiving 19.41 inches of rain between May 1 and 2, 2010.  http://www.srh.noaa.gov/ohx/?n=may2010epicfloodevent.)   The Veteran reports that when he was admitted to Camden General Hospital he told the hospital personnel to contact VA but he heard nothing back from them.  He checked out of Camden hospital he stated two days later and then went to the VA Nashville hospital where he was admitted for an additional three days.  

Records from Camden General Hospital show that on May 3, 2010 the Veteran was admitted with complaints of vomiting for four days.  He reported at that time that he had not been able to "keep anything down."  His diagnoses included dehydration, vomiting and acute gastritis.  

In August 2010 a VA examiner found that Veteran was not eligible for reimbursement of the emergency medical services for that time under 38 U.S.C. §§ 1728.  The examiner found that department or Federal facilities were feasibly available and that an attempt to use them beforehand would not have been unreasonable, and that such care and services rendered were not such in nature that a prudent layperson reasonably expected that delay would be hazardous to life or health.  She opined that the treatment procured by the Veteran through the private source was in preference to available government facilities.  

In January 2011, the reviewing VA clinician found that the care and services provided to the Veteran by Camden General were not rendered in a medical emergency of such nature that delay would have been hazardous to life and death.  She reasoned that the Veteran's symptoms had existed for four days.  The VA clinician further found that VA and other Federal facilities were feasibly available and that the treatment procured by the Veteran through the non-VA source was in preference.  She found that the Veteran did not meet the criteria for approval. 

As was the case with the private care provided in March 2010, the care provided in May 2010 was not for an emergency.  That is, the Veteran waited four days to seek treatment, and at the time of admission there is no evidence that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  Hence, because all of the requirements of 38 U.S.C.A. §§ 1725 and 1728 are not met, the claim cannot be granted under either statute.

In both claims a VA examiner has reviewed the record and found that the appellant's treatment was not for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Rather, it was found that the Camden General Hospital was the Veteran's hospital of preference.  

The Veteran is, of course, competent to report to pain and vomiting and the circumstances surrounding such.  The Board finds, however, that the VA opinions are far more probative and persuasive as to the severity of the events.  The opinions were rendered by medical professionals with the expertise to opine on the matters at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions following a review of the emergency room records.  The opinions are in agreement with each other and the historical record.  There are no competent opinions to the contrary.  

Because the appellant does not meet all of the criterion under 38 U.S.C.A. §§ 1725 and 1728, reimbursement is prohibited.  The Board acknowledges that the appellant has argued that he is entitled to relief under 38 U.S.C.A. § 1728 based on the unavailability of VA facilities being reasonably available.  The Board need not, however, address that argument further given that the law requires that he meet each and every element of section 1728 to be awarded reimbursement.  As there was no medical emergency, there is no basis for reimbursement.

The claims are denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to payment or reimbursement for medical services provided by Camden General Hospital on March 29, 2010 is denied.  

Entitlement to payment or reimbursement for medical services provided by Camden General Hospital from May 3 to May 4, 2010 is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


